                       Case 4:15-cv-04959-YGR Document 317 Filed 03/11/19 Page 1 of 2


                   1   LATHAM & WATKINS LLP                             EQUAL JUSTICE UNDER LAW
                           Robert E. Sims (CA Bar No. 116680)              Phil Telfeyan (CA Bar No. 258270)
                   2       Sadik Huseny (CA Bar No. 224659)             Equal Justice Under Law
                           Tyler P. Young (CA Bar No. 291041)           400 7th Street NW, Suite 602
                   3   505 Montgomery Street, Suite 2000                Washington, D.C. 20004
                       San Francisco, California 94111-6538             Telephone: +1.202.505.2058
                   4   Telephone: +1.415.391.0600                       Email:Ptelfeyan@equaljusticeunderlaw.org
                       Facsimile: +1.415.395.8095
                   5   Email: Bob.Sims@lw.com
                       Email: Sadik.Huseny@lw.com
                   6   Email: Tyler.Young@lw.com

                   7   Attorneys for Plaintiffs
                       Riana Buffin and Crystal Patterson
                   8

                   9                             UNITED STATES DISTRICT COURT

               10                              NORTHERN DISTRICT OF CALIFORNIA
               11                                           OAKLAND DIVISION
               12

               13      RIANA BUFFIN and CRYSTAL                     CASE NO. 4:15-cv-04959-YGR
                       PATTERSON, on behalf of themselves and
               14      others similarly situated,                   [PROPOSED] INJUNCTION
               15                          Plaintiffs,              Date:      March 21, 2019
                                                                    Time:      11:00 a.m.
               16            v.                                     Courtroom: 1, 4th Floor
               17      VICKI HENNESSY in her official capacity      The Honorable Yvonne Gonzalez Rogers
                       as the San Francisco Sheriff, et al.,
               18
                                            Defendants.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28


ATTORNEYS AT LAW
                                                                                         [PROPOSED] INJUNCTION
 SAN FRANCISCO                                                                         CASE NO. 4:15-CV-04959-YGR
                        Case 4:15-cv-04959-YGR Document 317 Filed 03/11/19 Page 2 of 2


                   1            Consistent with the Court’s March 4, 2019 Order (Dkt. 314), the Court hereby:

                   2            1. Prohibits Defendant the San Francisco Sheriff and the Sheriff’s Department from

                   3   using the San Francisco Felony-Misdemeanor Bail Schedule, or any form or derivation thereof

                   4   that relies on wealth-based elements, as a basis to detain arrestees prior to arraignment in the

                   5   City and County of San Francisco.

                   6            2. Orders Defendant the San Francisco Sheriff and the Sheriff’s Department to submit to

                   7   the Court, within 30 days, a written plan for how the Sheriff’s Department will administer

                   8   release of pre-arraignment detainees so as to ensure compliance with the Court’s Order such that

                   9   operational efficiencies do not trump the significant and fundamental deprivations of liberty at

               10      stake.

               11               IT IS SO ORDERED.

               12

               13      Dated:
                                                                             The Honorable Yvonne Gonzalez Rogers
               14                                                               United States District Court Judge
               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                         1
                                                                                                   [PROPOSED] INJUNCTION
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                 CASE NO. 4:15-CV-04959-YGR
